Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the terms “thin” and “bulky” are subjective and therefore unclear.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-17, 19, 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2017/0058117).
           The reference discloses a composition containing a block copolymer “a” containing 60-80% of vinyl aromatic monomer and 20-40% diene and consisting a copolymer “b” containing 60-90% vinyl aromatic and 20-40% unsaturated nitrile in which the ratio of a/b is 1/99 to 65/35 (document claim 9). Note paragraphs 53 and 55 where .
           Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2017/0058117) in view of Tranninger et al. (US 20150017366)
           Sato does not disclose bulky walled articles. Tranninger discloses household  appliance thicknesses for molding of as much as 5 mm in document claim 2. While the primary reference discloses household appliance manufacture, thicknesses are not disclosed and this is information needed to manufacture appliances. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to mold the promar4y reference appliances to thicknesses of 5mm since this is a workable thickness as taught by the secondary reference absent any showing of surprising or unexpected results.
s 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2017/0058117) in view of Kim (US 20040169449).
           The primary reference does not disclose production of washing machine lids as one of their home appliances. The secondary reference discloses washing machines with covers, i.e. lids at paragraph 6. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to produce washing machine lids from the material of the primary reference since the primary reference desires to produce home appliances and since washing machines with lids are a home appliance and motivated to make maximum usage of the material of the primary reference as taught by the secondary reference absent any showing of surprising or unexpected results.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21-34 of copending Application No. 17047419 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because While the reference claims don’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference claims ..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18, 20, 21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 12-17-21 have been fully considered but they are not persuasive. 
The Office agrees with items 1-3 of applicants’ arguments. Guntherberg is hereby withdrawn as the tapered blocks of the reference are transition regions between other blocks and there is no disclosure or suggestion to incorporate all conjugated diene into this block as required by the claims.
Applicants argue that the examples of Sato all have random, not tapered blocks. However, while this may well be true, Sato discloses that his blocks may be either tapered or random as desired and thus suggests the equivalence of random and tapered blocks for conducting his invention. It is not the position of the Office that Sato actually discloses examples according to the invention but rather it is the position of the Office that applicants’ invention is suggested by the reference as Sato discloses that tapered block copolymers may be used instead of random B/S blocks if desired.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
1-6-22